Citation Nr: 0114160	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-19 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to an effective date earlier than October 26, 
1998, for a total disability rating based on individual 
unemployability.

Entitlement to an effective date earlier than October 26, 
1998, for the award of disability compensation benefits for 
chronic obstructive pulmonary disease


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military during the 
Vietnam War, from September 1966 to August 1969.

In April 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, assigned an 
earlier effective date (EED) of October 26, 1998, for the 
veteran's total disability rating based on 
individual unemployability (TDIU) and for his recent grant of 
service connection for chronic obstructive pulmonary disease 
(COPD).  He appealed to the Board of Veterans' Appeals 
(Board) for an EED for each.

The Board also notes that, in February 2000, the RO denied 
the veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) and sent him a letter on February 28, 
2000, notifying him of that decision and of his procedural 
and appellate rights in the event that he elected to contest 
it.  His representative since has submitted a Notice of 
Disagreement (NOD) on February 14, 2001-which was within the 
one-year appeal period for timely appealing that decision.  
Consequently, this additional issue will be addressed in the 
REMAND following the ORDER.  See Manlincon v. West, 12 
Vet. App. 238 (1999).


FINDINGS OF FACT

1.  A pulmonary function test conducted on April 23, 1998, at 
the Our Lady of Lourdes Hospital disclosed that the veteran 
had moderate to severe restrictive lung disease (i.e., COPD) 
with a decreased diffusion capacity and mild hypoxemia.

2.  Other medical evidence subsequently obtained indicated 
that the COPD was proximately due to or the result of a shell 
fragment wound the veteran had sustained to his chest while 
in combat in Vietnam.

3.  The other residuals of the shell fragment wound the 
veteran sustained to his chest in Vietnam include injury to 
Muscle Group XX and a retained foreign body; this is one of 
his service-connected disabilities (rated as 20 percent 
disabling); service connection also has been established for 
still other residuals of that combat trauma in Vietnam-for a 
shell fragment wound scar of the middle anterior portion of 
the right leg with a retained foreign body (rated as 10 
percent disabling) and for a shell fragment wound to the 
lower thoracic vertebrae, involving injury to Muscle Group 
XXII (rated at the noncompensable level of 0 percent).

4.  On October 26, 1998, the veteran submitted an application 
for a TDIU (on VA Form 21-8940); also on that date, he filed 
a claim for service connection for COPD secondary to the 
combat injuries that he had sustained in Vietnam.

5.  The medical and other evidence of record dated prior to 
April 23, 1998, indicates the veteran was unemployable 
because of conditions that were not service connected-most 
notably, degenerative diseases affecting the lumbar and 
cervical segments of his spine (low back and neck), with 
radiation of his symptoms into both his lower and upper 
extremities (radiculopathy).

6.  As of April 23, 1998, the veteran also was unemployable 
due exclusively to the severity of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria have been met for an earlier effective date 
of April 23, 1998, for the TDIU.  38 U.S.C.A. § 5110(a), 
(b)(2) (West 1991); 38 C.F.R. § 3.400 (2000).

2.  The criteria have not been met for an effective date 
earlier than October 26, 1998, for the award of disability 
compensation benefits for service connection for COPD.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.105, 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

EED for TDIU

The effective date for a TDIU shall be the earliest date as 
of which it is factually ascertainable that entitlement to 
this benefit had occurred-if application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400(o)(2) (2000); 
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The term 
"application," while not defined in the statute, is broadly 
construed by regulation to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).  And where, as here, a 
formal claim for compensation already has been allowed, 
certain submissions, such as VA medical records, private 
medical records or lay evidence, will be accepted as an 
informal claim.  38 C.F.R. §§ 3.157(b)(1)-(b)(3) (2000).  
However, the filing of a formal claim, in the manner 
prescribed by the Secretary of VA, still is a prerequisite to 
accepting this type of evidence as an informal claim.  
38 C.F.R. § 3.157(a) (2000).

In determining the effective date of an award, including the 
grant of a TDIU, the Board is required to look at all 
communications in the record which may be construed as either 
a formal or an informal claim and, then, to all other 
evidence in the record to determine the "earliest date of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  See Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992); 38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) (2000).

The current effective date for the veteran's TDIU is October 
26, 1998, which is the date the RO received his formal claim 
(i.e., an actual application) for this benefit on VA Form 21-
8940.  But he believes that he is entitled to an earlier 
effective date.  However, there continues to be some 
discrepancy in his communications with VA as to the exact EED 
that he actually is requesting.  He sometimes asked for an 
EED retroactive to April 1998, whereas at other times he 
asked for an EED retroactive to October 1997.  Compare, e.g., 
a statement that he submitted in December 1999 (on VA Form 
21-4138), his July 2000 NOD, his representative's October 
2000 statement (on VA Form 646), and his representative's 
most recent statement received in February 2001 (Written 
Brief Presentation).  The Board further notes that he 
previously had requested an EED of October 26, 1998, which he 
received in the RO's April 2000 decision.  See his November 
1999 NOD.  Regardless though, records show that the earliest 
effective date that he was entitled to a TDIU was April 23, 
1998, because that was the earliest date when there was 
medical evidence suggesting that he was no longer capable of 
securing and maintaining "substantially gainful employment" 
(i.e., unemployable) due to the severity of his service-
connected disabilities, alone, irrespective of various other 
conditions that were not service connected, and which still 
are not service connected.  See, e.g., Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991); Faust v. West, 
13 Vet. App. 342 (2000); Hyder v. Derwinski, 1 Vet. App. 221, 
223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991); VA Adjudication Procedure Manual, M21-1, Part VI, 
paragraph 7.09(a)(7).  Therefore, those conditions that were 
not service connected could not, in turn, be considered 
in his bid for a TDIU.  See 38 C.F.R. § 4.16(a); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998); Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

On April 23, 1998, the results of a pulmonary function test 
(PFT) at the Our Lady of Lourdes Hospital confirmed the 
veteran had moderate to severe restrictive lung disease 
(i.e., COPD) with a decreased diffusion capacity 
and mild hypoxemia.  And that absolutely was the very first 
instance when this was "factually ascertainable."  
Conversely, all of the medical records concerning his ongoing 
treatment and evaluation prior to that date, under the care 
of several different private physicians (Drs. Heard, 
Phillips, Toce, Ducote, Akkaraju, etc.) indicated that he was 
unemployable due to conditions that were not 
service connected, and which still are not service connected.  
The most severe of those nonservice-connected conditions was 
his low back and bilateral lower extremity pain secondary to 
his post-laminectomy syndrome with spinal stenosis at L4-5 
and multi-level lumbar spondylosis.  He also had bilateral 
upper extremity pain and evidence of some multi-level 
spondylosis with a significant myofascial component.  Indeed, 
records show that he had not worked since May 1994 due to an 
on-the-job injury that he sustained to his back, neck, and 
left shoulder while working as a self-employed pipe welder.  
Apparently, a plate of steel weighing 600 pounds fell onto 
his back, neck, and left shoulder-causing, among other 
injuries, a herniated nucleus pulposus at L1-2.  And he has 
never recovered during the years since to be able to return 
to work.  Furthermore, that is despite undergoing surgery for 
his low back (the laminectomy) following the injury, in 
addition to receiving various other modalities of treatment, 
as well, including trigger point injections, several types of 
pain management, physical therapy, etc.  His doctors even 
want to do additional surgery, to perform a multi-level 
fusion of his vertebrae, but they simply cannot because of 
the risks involved for potentially life-threatening 
complications-not the least of which would be even more 
respiratory insufficiency due to his COPD and atherosclerotic 
heart disease.

Since, despite the veteran's contentions to the contrary, it 
was not factually ascertainable prior to April 23, 1998, that 
he was unemployable due to the severity of his service-
connected disabilities-and, in particular, his COPD-then 
there is no legal basis for assigning an effective date prior 
to then.  However, since it is legally permissible to treat 
the report of the April 23, 1998, PFT as an "informal" 
claim for a TDIU, because he thereafter (within 1 year) 
fulfilled the requirements for filing a "formal" claim for 
this benefit-by actually applying for a TDIU (via completing 
and submitting a VA Form 21-8940 on October 26, 1998), 
he is entitled to receive compensation for the TDIU 
retroactive from the earlier date of his "informal" claim-
April 23, 1998.  So his appeal for an EED for the TDIU, back 
to that point in time, must be granted.

EED for SC for COPD

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1), which provides:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release [from service] if 
application therefor is received within 
one year from such date of discharge or 
release.

See also 38 C.F.R. § 3.400(b)(2) (to the same effect).  
Otherwise, in cases where, as here, the application for the 
particular condition at issue was not filed until more than 
one year after service, the effective date will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  Id.

Unfortunately, the veteran apparently is confusing the 
request for an EED for the grant of service connection for 
COPD-which is at issue here-with a request for an EED for 
an increase in his compensation.  He has not received an 
increase in his compensation for his COPD-which always has 
been rated as 60 percent disabling since the outset when it 
was service connected; rather, he received an increase in the 
amount of his overall compensation (i.e., his combined 
rating), when considering all of his service-connected 
disabilities, as a whole, as a result of receiving a TDIU.  
In other words, the RO's decision to grant the TDIU was not 
necessarily predicated entirely on-or limited exclusively 
to-the severity of his COPD, alone-although, admittedly, 
the respiratory impairment caused by that condition obviously 
was the major factor in that decision.  But that 
notwithstanding, the severity of the veteran's other service-
connected disabilities also was a significant consideration, 
too, because the COPD was proximately due to or the result of 
one of his service-connected disabilities (see 38 C.F.R. 
§ 3.310(a)), and a TDIU takes into account unemployability 
that is attributable to the aggregate degree of occupational 
impairment caused by all of the service-connected 
disabilities, collectively, and not necessarily just due to 
one of them (here, the COPD).  And while the law and 
regulation pertaining to increases in compensation were 
relevant to the claim for an EED for the TDIU, because that 
is in fact a type of "increased compensation" (see Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991)), that law and 
regulation governing those claims is not also universally 
applicable to the situation at hand, when the veteran has 
requested an EED for the actual award of disability 
compensation, itself, for his COPD, i.e., the grant of 
service connection for this condition.  This is an entirely 
different matter altogether and, as such, is governed by 
different legal authority.  And the two situations should not 
be confused.

Even if the Board accepts the report of the April 23, 1998, 
PFT as the "date entitlement arose" for service connection 
for COPD, viewing this evidence in a light most favorable to 
the veteran, the Board still must also consider the actual 
"date of receipt of [his] claim," too, for determining the 
correct effective date for the grant of disability 
compensation for this condition, and that was not until 
October 26, 1998.  Consequently, comparing these two dates in 
accordance with the applicable law and regulation shows that 
he is not entitled to an effective date earlier than October 
26, 1998, because that is the "later" of these two dates-
which, under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. 
§ 3.400(b)(2), governs the effective date of this award.  So 
an EED is not warranted.


ORDER

An earlier effective date of April 23, 1998, is granted for 
the TDIU, subject to the laws and regulations governing the 
payment of VA compensation.

An effective date earlier than October 26, 1998, is denied 
for the award of disability compensation for service 
connection for COPD.


REMAND

Since the veteran's representative, acting on his behalf, 
submitted a timely NOD on February 14, 2001, to initiate an 
appeal of the RO's February 2000 decision denying service 
connection for PTSD, this claim must be remanded 
(as opposed to referred) to the RO for issuance of an 
appropriate Statement of the Case (SOC)-and, if not 
resolved, to give the veteran an opportunity to "perfect" 
an appeal to the Board on this issue by submitting a 
timely Substantive Appeal (e.g., a VA Form 9 or an equivalent 
statement).  See 38 C.F.R. § 20.200; Manlincon, 12 Vet. App. 
at 240-41.


Accordingly, the claim for service connection for PTSD hereby 
is REMANDED to the RO for the following development:

The RO should issue a SOC in response to 
the veteran's February 14, 2001 NOD with 
the denial of service connection for 
PTSD.  If, and only if, he thereafter 
files a timely Substantive Appeal, 
this issue should be returned to the 
Board for appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



